TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00507-CR



                                   Richard Vasquez, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2014-551, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                In the above cause, appellant’s brief was first due on November 16, 2015.

Appellant’s counsel has now filed his third motion for extension of time to file appellant’s

brief, seeking an extension until May 18, 2016, for a total extension of 180 days. We grant the

motion and ORDER counsel to file appellant’s brief no later than the following Monday, May, 23,

2016. No further extensions will be granted. If appellant fails to file a brief by the deadline, a

hearing before the district court will be ordered.1

                It is ordered on April 21, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland

Do Not Publish


       1
           See Tex. R. App. P. 38.8(b).